                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                               Case No. 13-20099-01-CM
                                                                 Civil Case No: 16-2412-JWL


Mario A. King,

                     Defendant.

                                  MEMORANDUM & ORDER

       In June 2016, defendant Mario A. King filed a motion to vacate his § 924(c) conviction in

light of Johnson v. United States, 135 S. Ct. 2551 (2015). Shortly thereafter, the parties agreed

to stay the case pending resolution by the Supreme Court of two issues relevant to Mr. King’s

petition—whether the residual clause of § 924(c) is unconstitutionally vague and whether Hobbs

Act robbery, which supported Mr. King’s § 924(c) conviction, has a force element. While the

Supreme Court resolved the first issue in Mr. King’s favor, see Sessions v. Dimaya, 138 S. Ct.

1204 (2018) (residual clause in identically worded 18 U.S.C. § 16(b) is unconstitutionally

vague), the Court resolved the second issue against Mr. King. See Stokeling v. United States,

139 S. Ct. 544 (2019) (the degree of force necessary to commit common-law robbery is

sufficient to satisfy the categorical definition of crimes of violence).

       On January 23, 2019, counsel for Mr. King advised the court that he provided Mr. King

with a Stipulation of Dismissal form in light of Stokeling and asked that Mr. King be provided

30 days to return that form, which would result in the dismissal of Mr. King’s petition. Counsel
further acknowledged that if the form was not received by the court within 30 days, then

dismissal of Mr. King’s petition was nonetheless appropriate.         The court issued an order

consistent with that request, providing Mr. King until February 25, 2019 to file a stipulation of

dismissal. No stipulation has been filed. Accordingly, Mr. King’s § 2255 petition is dismissed

with prejudice in light of Stokeling v. United States, 139 S. Ct. 544 (2019).



       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. King’s motion to

vacate under 28 U.S.C. § 2255 (doc. 76) is dismissed.



       IT IS SO ORDERED.



       Dated this 1st day of March, 2019, at Kansas City, Kansas.



                                                 s/ John W. Lungstrum
                                                 John W. Lungstrum
                                                 United States District Judge




                                                 2
